Citation Nr: 0119842
Decision Date: 08/01/01	Archive Date: 09/12/01

DOCKET NO. 00-10 443               DATE AUG 01, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUES

1. Entitlement to restoration of a 50 percent evaluation for major
depression with anxiety.

2. Entitlement to an increased evaluation for major depression with
anxiety.

3. Entitlement to a total rating based on individual
unemployability due to service- connected disability.

REPRESENTATION

Veteran represented by: Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD 

J. W. Loeb, Counsel 

INTRODUCTION

The veteran served on active duty from January 1974 to January
1977. This case comes before the Board of Veterans' Appeals (the
Board) on appeal of a May 1999 rating decision of the Department of
Veterans Affairs (VA) Regional Office in Roanoke, Virginia (the RO)
which reduced the veteran's 50 percent evaluation for major
depression with anxiety to 30 percent, effective August 1, 1999.

In May 2001, the veteran testified at a personal hearing which was
chaired by the undersigned at the offices of the Board in
Washington, D.C. A transcript of the hearing has been associated
with the veteran's VA claims folder.

A December 2000 rating decision denied entitlement to a total
disability rating based on individual unemployability due to
service connected disabilities, and the veteran was notified of
this action in January 2001. A Notice of Disagreement to the denial
of entitlement to a total rating based on individual
unemployability was received from the veteran at his personal
hearing in Washington, D.C., in May 2001. That issue will be
addressed in the remand section below.

FINDINGS OF FACT

1. Evidence demonstrating sustained improvement in the veteran's
psychiatric disability was not of record at the time of the May
1999 rating decision reducing the evaluation for this disability
from 50 to 30 percent.

2 -

2. The veteran's psychiatric symptomatology is manifested by
depression and irritability; suicidal ideation; difficulty relating
to other people; and difficulty handling full time competitive
employment.

CONCLUSIONS OF LAW

1. Restoration of the 50 percent evaluation for the veteran's
service-connected maj or depression with anxiety is warranted. 38
U.S.C.A. 1155 (West 1991); 38 C.F.R. 3.344(c), 4.2, 4.10, 4.13,
4.126, 4.130, Diagnostic Code 9434 (1999).

2. The schedular criteria requirements for an evaluation of 70
percent for service-connected major depression with anxiety have
been met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.7, 4.130,
Diagnostic Code 9434 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking restoration of a 50 percent evaluation for
his service- connected major depression with anxiety, as well as an
increased disability rating for this disorder.

In the interest of clarity, the factual background will be
presented first, followed by the pertinent law and regulations, and
then by an analysis of each claim.

Factual Background

A request for an increased rating must be viewed in light of the
entire relevant medical history. See 38 C.F.R. 4.1 (1999); Peyton
v. Derwinski, 1. Vet. App. 282, 287 (1991).

The veteran's service medical records reveal that the veteran
complained on May 5, 1976, of a two month history of getting "up
tight." He complained on May 22,

3 -

1976, of a "nervous breakdown." The diagnosis on May 25, 1976, was
situational depression, mostly due to poor interpersonal
relationships and low self esteem. Situational depression was also
the impression on a psychological evaluation performed in June
1976.

VA outpatient records for April and May 1977 reveal that the
veteran had increased irritability, that he exploded at the
slightest thing, and that he felt depressed. The impression was
affective disorder, mild, depressed.

The veteran was hospitalized at Maryview Hospital from December
1977 to January 1978 for his psychiatric symptomatology, including
anxiety and suicidal ideation. At discharge, which the veteran did
against medical advice, the veteran was coherent, relevant, and
alert; his depression had lifted moderately. The diagnoses were
schizophrenia, schizoaffective type; and schizoid personality.

The veteran complained on VA psychiatric examination in June 1978
of nervousness, feeling withdrawn and isolated, irritability, and
difficulty controlling his temper. The diagnosis was anxiety
reaction with depression, rule out possible psychotic process in
the future.

An August 1978 rating decision granted entitlement to service
connection for anxiety reaction with depression and assigned a 30
percent evaluation, effective May 22, 1978.

On VA psychiatric examination in April 1980, the veteran said that
he was feeling better; he was not taking any medication. He had
been working for an office products company for seven months. The
diagnosis was depressive neurosis, recovered.

A May 1980 rating decision reduced the veteran's 30 percent
evaluation for anxiety reaction with depression to 10 percent
effective August 1, 1980.

4 -

On VA psychiatric examination in April 1982, the veteran was
described as oriented, with clear sensorium; he was in good contact
with reality; his memory was intact; and he was without delusions,
ideas of reference, or hallucinations. His thought processes were
mildly slowed, and his affect and mood were somewhat anxious. He
was not on any medication. The diagnosis was anxiety reaction,
mild.

A May 1982 rating decision reduced the veteran's 10 percent
evaluation for anxiety reaction with depression to noncompensable
effective August 1, 1992.

There is no significant evidence for approximately 15 years after
1982.

VA outpatient records from September  to November 1997 reveal that
the veteran denied suicidal or homicidal ideation in September
1997. He was seen on November 5, 1997, for evaluation of
psychiatric related complaints. The veteran reported diminished
interests and detachment from others, as well as irritability and
hypervigilance. He also complained of chronic depression and
moderately decreased concentration. It was noted at one point in
the veteran's medical history that he admitted occasional suicidal
ideation and at another point that he had recurrent thoughts of
suicide. The diagnoses were major depressive: disorder, recurrent;
dysthymic disorder; and rule out paranoid personality disorder. A
Global assessment of Functioning (GAF) score of 60 was assigned.

The veteran noted on VA psychiatric examination later in November
1997 that he had worked as a letter carrier for the United States
Postal Service for 15 years but had resigned in April to avoid
being fired after he had a threatening outburst at work. He was
currently working full-time washing and detailing cars. He
complained of constant anxiety and depression with outbursts
approximately every other week; he was able to function quite well
between outbursts. He was taking antidepressant medication, which
he indicated had been fairly helpful over the previous few years.

On mental status examination in November 1997, the veteran had good
hygiene; his attention, concentration, and memory were good. His
thought processes were

5 -                                           

logical and relevant. His mood was considered slightly depressed,
and his affect appeared quite restricted and moderately depressed.
He denied current suicidal or homicidal thoughts. His insight and
judgment were considered fair. He had not had any panic attacks in
the last 10 years. The diagnoses were major depressive disorder,
recurrent, in partial remission with morbid anxiety; and
intermittent explosive disorder. GAF score was 50. The examiner
concluded that the veteran appeared to be doing quite poorly as
compared to his base line over the last several months with loss of
a job and continued outbursts. It was noted that he was in need of
treatment.

VA outpatient records dated in December 1997 reveal that the
veteran had had recurrent bouts of depression since 1977 and that
he decompensated to the point that he was almost nonfunctional. On
mental status examination, the veteran's speech was logical and
goal directed, he did not have a thought disorder or psychotic
symptoms, his mood was euthymic with full appropriate affect, and
his insight and judgment were intact. The diagnosis was major
depressive disorder, recurrent, in early remission.

A February 1998 rating decision increased the veteran's
noncompensable evaluation for anxiety reaction with depression to
50 percent, effective September 18, 1997.

The veteran's VA outpatient treatment records reveal that there was
an outburst of anger in April 1998, with a diagnosis of dysthymia,
rule out intermittent explosive disorder. It was noted in June 1998
that there had been a decrease in intensity of the veteran's
depressive symptoms since a change in his medications. He still had
episodes of irritability but nothing severe and no major loss of
impulse control. The assessment was dysthymic disorder, improved.
He was doing rather well symptomatically in September 1998. He was
fired from his job for arguing with a customer in November 1998.

Of record is an evaluation of the veteran by C.E.P., M.S., who is
a Certified Vocational Evaluator and a Licensed Professional
Counselor. The evaluation is not

- 6 -

dated but appear to have been done in approximately June 1998. Ms.
P. noted the veteran's military and work history. At the time of
the evaluation, the veteran was working as a courier, driving to
business and picking up assorted supplies. The veteran had worked
at that job since December 1997. He had worked as an auto detailed
from May 1997 to December 1997. Prior to that, he had worked as a
letter carries for the United States Postal Service from January
1982 to April 1997.

Ms. E. referred to the veteran's service-connected anxiety reaction
with depression, Which at the time was rated as 50% disabling. Ms.
P. suggested that the veteran pursue training in fields such as
floral design or greenhouse management "since it fits with his avid
interest in gardening that he states helps reduce his anxiety."

A fee basis psychiatric examination was conducted by T.G.F., M.D.,
in December 1998. The veteran noted a history of depression, for
which he was receiving outpatient treatment. He was working as a
bagger at a grocery. Since April 1997, he had not been able to
maintain regular employment and had worked in seven temporary jobs.
On mental status examination, the veteran was described as
appropriately dressed with good eye contact. He was fully oriented
and his speech was coherent. His mood and affect were neutral. He
did not have any homicidal or suicidal thoughts. His insight and
judgment were fair. His memory was intact. The diagnosis was major
depression, recurrent type with anxiety. GAF was 65. The examiner
noted that the veteran had had difficulty maintaining employment in
the past and had had difficulty socializing with others when he was
depressed. The veteran's symptoms were currently considered stable,
and he was thought to be capable of performing activities of daily
living independently.

A February 1999 rating decision proposed a reduction of the
veteran's 50 percent rating for major depression with anxiety to 30
percent under the provisions of 38 C.F.R. 3.105(e). A letter was
sent to the veteran in March 1999 informing him of the proposed
reduction and informing him that he had 60 days in which to submit
additional evidence. The veteran submitted copies of his 1998 W-2
Wage and Tax Statement and a January 1999 letter from VA Vocational
Rehabilitation and Counseling denying the veteran participation in
the program. A May 1999 rating

7 -

decision reduced the 50 percent evaluation for major depression
with anxiety to 30 percent effective August 1, 1999.

VA outpatient treatment records in March 1999 record that the
veteran worked as a bagger in a grocery store and had had a few
minor problems with customers; he said that he had about three bad
days a month and did not generally have severe depression.
According to records dated in April 1999, that the veteran had
chronic mild to moderate depression with rare "good days"
approximately 2-3 times a year for no more than a few days at a
time. It was noted that the veteran had had significant impairment
in his ability to work due to depression. The assessment was major
depressive disorder, in partial remission.

The veteran said in September 1999 that he was feeling very low,
that he was getting more angry and depressed, that his temper was
getting worse, and that he felt anxious and tense. It was noted on
mental status examination that he was depressed and sluggish with
a somewhat intense affect. The impression was major depressive
disorder, chronic. The veteran's medications were increased.
According to records dated in October 1999, the veteran quit two
jobs the previous month because of low frustration tolerance and
irritability. The assessment: was major depressive disorder,
partial remission. It was noted in November 1999 that the veteran
said that he had been married for nine years and that he felt that
his wife understood him. Outpatient records later in November 1999
reveal that the veteran had had a few relatively minor altercations
but felt that he had been generally a bit calmer in recent weeks.
He had a new job at a different supermarket that was going well.
The assessment was major depressive disorder/dysthymia. According
to outpatient records dated in December 1999, the veteran's
medications had been increased and he was feeling somewhat better.
His affect was considered flat. He appeared to be stable.

The veteran testified at a personal hearing at the RO in December
1999 that he could not handle responsibility, that he experienced
periods of intense anger and violence, and that two of his three
medications were recently doubled. The veteran testified at his
personal hearing in Washington, D.C., in May 2001 that he felt

- 8 -

isolated from everyone but his family, that he could not handle
stressful situations, that he had had thoughts of suicide, and that
there had not been any material improvement in his psychiatric
condition at the time that the RO reduced his evaluation. The
veteran and his wife testified at the hearing that his condition
had gotten worse since he stopped working for the Postal Service.

During the course of the hearing the veteran indicated that he
would attempt to provide additional evidence in support of his
claim. A period of 60 days was allowed for that purpose. See 38
C.F.R. 20.709 (2000).

Received by VA in July 2001, accompanied by a waiver of RO
consideration of the evidence, are copies of the veteran's W-2
forms from 1997-2000 and notice from the Office of Personnel
Management that the veteran's application for disability retirement
had been approved. The veteran's psychiatric disability was not
specifically mentioned. Also submitted in July 2001 was the June
1998 vocational evaluation of the veteran which has been discussed
in chronological order above.

Finally, the veteran submitted a report from the veteran's treating
physician, J.O.V.B., M.D. of the VA Medical Center in Hampton,
Virginia. Dr. V.B. reported that despite being complaint with
various treatment regimes, the veteran continued to have
"intermittent breakthroughs of depressions [sic] and irritability
which make very difficult for him to relate to people. He appears
genuinely motivated to work, but it is clear to me that he can no
longer handle full time competitive employment." In addition, two
recent outpatient treatment reports were submitted. In one
treatment report, the veteran was described as "not suicidal". In
the second report, the veteran admitted suicidal thoughts at times,
but no current suicidal intent or recent suicidal attempts. He was
described as "coherent and relevant, with intact insight and
judgment".

9 -

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of the
VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R.
Part 4. The percentage ratings contained in the Rating Schedule
represent, as far as can be practicably determined, the average
impairment in earning capacity resulting from diseases and injuries
incurred or aggravated during military service and their residual
conditions in civil occupations. 38 U.S.C.A. 1155; 38 C.F.R.
3.321(a), 4.1 (2000). Separate diagnostic codes identify the
various disabilities.

When there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(2000).

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Although a rating specialist
is directed to review the recorded history of a disability in order
to make a more accurate evaluation, the regulations do not give
past medical reports precedence over current findings. See
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. 4.2 (2000).

Specific schedular criteria

The veteran's service-connected major depression with anxiety is
currently rated 30 percent disabling under 38 C.F.R. 4.130,
Diagnostic Code 9434 (2000) [major depressive disorder].

The Board notes in passing that in 1996, VA's Rating Schedule, 38
C.F.R. Part 4, was amended with regard to rating mental disorders.
61 Fed. Reg. 52695 (Oct. 8,

- 10 -

1996) [codified at 38 C.F.R. 4.130]. Because this appeal stems from
a rating action in 1999, after the regulatory change occurred, only
the current version of the schedular criteria is applicable to his
claim. Cf. Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991) [where
the law or regulation governing the case changes after a claim has
been filed or reopened, but before the administrative or judicial
appeal has been concluded, the version most favorable to the
veteran will apply]; VA O.G.C. Prec. Op. No. 3-2000 (April 10,
2000).

With respect to rating psychiatric disabilities, the VA Schedule
for Rating Disabilities reads in pertinent part as follows.

General Rating Formula for Mental Disorders:

100% Total occupational and social impairment, due to such symptoms
as: gross impairment in thought processes or communication;
persistent delusions of hallucinations; grossly inappropriate
behavior; persistent danger of hurting self or others; intermittent
inability to perform activities of daily living (including
maintenance of minimal personal hygiene); disorientation to time or
place; memory loss for names of close relatives, own occupation or
own name.

70% Occupational and social impairment, with deficiencies in most
areas, such as work, school, family relations judgment, thinking,
or mood, due to such symptoms as: suicidal ideation; obsessional
rituals which interfere with routine: activities; speech
intermittently illogical, obscure, or irrelevant; near-continuous
panic or depression affecting the ability to function
independently, appropriately and effectively; impaired impulse
control (such as unprovoked irritability with periods of violence)
spatial disorientation; neglect of personal appearance and hygiene;
difficulty in adapting to stressful circumstances (including work
or worklike setting); inability to establish and maintain effective
relationships.

50% Occupational and social impairment with reduced reliability and
productivity due to such symptoms as: flattened affect;
circumstantial, circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in

- 11 -

understanding complex commands; impairment of short- and long-term
memory (e.g. retention of only highly learned material, forgetting
to complete tasks); impaired judgment; impaired abstract thinking;
disturbances of motivation and mood; difficulty in establishing
effective work and social relationships.

30% Occupational and social impairment with occasional decrease in
work efficiency and intermittent periods of inability to perform
occupational tasks (although generally functioning satisfactorily,
with routine behavior, self-care, and conversation normal), due to
such symptoms as: depressed mood, anxiety, suspiciousness, panic
attacks (weekly or less often), chronic sleep impairment, and mild
memory loss (such as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or transient
symptoms which decrease work efficiency and ability to perform
occupational tasks only during periods of significant stress, or;
symptoms controlled by continuous medication.

0% A mental condition has been formally diagnosed, but symptoms are
not severe enough either to interfere with occupational and social
functioning car to require continuous medication.

38 C.F.R. 4.130 (2000).

Global Assessment of Functioning (GAF) is a scale reflecting the
psychological, social, and occupational functioning on a
hypothetical continuum of mental health illness. See Carpenter v.
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual
of Mental Disorders (4th ed. 1994). A GAF of 41 to 50 is defined as
serious symptoms (e.g., suicidal ideation, severe obsessional
rituals, frequent shoplifter) or any serious impairment in social,
occupational, or school functioning (e.g., no friends, unable to
keep a job). A GAF of 51 to 60 is defined as moderate symptoms
(e.g., flat affect and circumstantial speech, occasional panic
attacks) or moderate difficulty in social, occupational, or school
functioning (e.g., few friends, conflicts with peers or co-
workers). A GAF of 61 to 70 is defined as some mild symptoms (e.g.,
depressed

- 12 -

mood and mild insomnia) or some difficulty in social, occupational,
or school functioning (e.g., occasional truancy, or theft within
the household), but generally functioning pretty well, with some
meaningful interpersonal relationships.

When evaluating a mental disorder, the rating agency shall consider
the frequency, severity, and duration of psychiatric symptoms, the
length of remissions, and the veteran's capacity for adjustment
during periods of remissions. The rating agency shall assign an
evaluation based on all of the evidence of record that bears on
occupational and social impairment rather than solely on the
examiner's assessment of the level of disability at the moment of
the examination. 38 C.F.R. 4.126 (2000).

In view of the number of atypical instances, it is not expected,
especially with the more fully described grades of disabilities,
that all cases will show all the findings specified. Findings
sufficiently characteristic to identify the disease and the
disability therefrom, and above all, coordination of rating with
impairment of function will, however, be expected in all instances.
38 C.F.R. 4.21 (2000).

Disability ratings - reductions

Regulations pertaining to reductions in disability ratings provide
that, where the reduction in evaluation of a service-connected
disability is considered warranted and the lower evaluation would
result in a reduction or discontinuance of compensation payments
currently being made, rating action will be taken. The reduction
will be made effective the last day of the month in which a 60-day
period from the date of notice to the payee expires. The veteran
will be notified and given 60 days to present additional evidence.
38 C.F.R. 3.105(e) (1999).

Standard of review

Once the evidence has been assembled, it is the Board's
responsibility to evaluate the evidence. See 38 U.S.C.A. 7104(a)
(West Supp. 2000); 38 C.F.R. 4.6 (2000). When there is an
approximate balance evidence regarding the merits of an

13 -

issue material to the determination of the matter, the benefit of
the doubt in resolving each such issue shall be given to the
claimant. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 3.102, 4.3
(2000). In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the
Court stated that "a veteran need only demonstrate that there is an
'approximate balance of positive and negative evidence' in order to
prevail." To deny a claim on its merits, the preponderance of the
evidence must be against the claim. Alemany v. Brown, 9 Vet. App.
518, 519 (1996), citing Gilbert, supra, 1 Vet. App. at 54.

Analysis

Initial matter - duty to assist

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the President signed into law
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000). Among other things, this law redefines
VA obligations with respect to the duty to assist. This change in
the law is applicable to all claims filed on or after the date of
enactment of the VCAA, or filed before the date of enactment and
not yet final as of that date. VCAA, Pub. L. No. 106-475, 7(a), 114
Stat. 2096, 2099-2100. See also Karnas v. Derwinski, 1 Vet. App. 3,
8 (1991).

After having carefully reviewed the record on appeal, the Board has
concluded that the requirements of the VCAA have been effectively
satisfied with respect to the issues on appeal. The Board observes
that the veteran has been informed of the types of evidence that
could be submitted by him in support of his claim. See, in
particular, the June 1999 Statement of the Case, Supplemental
Statements of the Case in December 1999, January 2000 and February
2000 and the transcript of the May 2000 hearing. In fact, he has
submitted both lay and medical evidence in support of his claim.
There is sufficient evidence of record with which the Board may
make informed decisions. The veteran has not pointed to any
pertinent evidence which exists and which has not been associated
with his VA claims folder. In addition, the veteran and his
representative have been accorded ample

14 -

opportunity to present evidence and argument in support of his
claim, including testifying at a personal hearing before the
undesigned and presenting,, additional evidence thereafter.

The law provides that the assistance provided by the Secretary
shall include providing a medical examination or obtaining a
medical opinion when such an examination or opinion is necessary to
make a decision on the claim. An examination is deemed "necessary"
if the evidence of record (lay or medical) includes competent
evidence that the claimant has a current disability, or persistent
or recurrent symptoms of disability; and indicates that the
disability or symptoms may be associated with the claimant's active
military, naval, or air service; but does not contain sufficient
medical evidence for the Secretary to make a decision on the claim.
VCAA, Pub. L. No. 106-475, 3(a), 114 StAt. 2096, 97-98 (to be
codified at 38 U.S.C.A. 5103A).

The Board has considered whether a remand of this case is necessary
in order to provide the veteran with another VA examination.
However, the Board believes that the record already contains
sufficient medical evidence in the form of the veteran's service
and post-service medical records, including VA examination reports
and reports of outpatient treatment, which have been documented
above.

In short, the Board has carefully considered the provisions of the
VCAA in light of the record on appeal, and for the reasons
expressed above finds that the development of the issues on appeal
has been consistent with the provisions of the new law. Under these
circumstances, a remand of this matter for further development
would not avail the veteran or aid the Board's inquiry, and would
only serve to unnecessarily delay a decision. See Soyini v.
Derwinski, 1 Vet. App. 540, 546 (1991). Accordingly, the Board will
proceed to a decision on the merits.

15 -

Discussion

1. Entitlement to restoration of a 50 percent evaluation for major
depression with anxiety.

The Board is aware that 38 C.F.R. 3.344(a) and (b), regarding
stabilization of disability evaluations, do not apply in this case
because the 50 percent evaluation for major depression with anxiety
was in effect for less than five years. See Smith v. Brown, 5 Vet.
App. 335 (1993); 38 C.F.R. 3.344(c) (2000). Those provisions
require that examinations less full and complete than those in
which the payments were authorized or continued will not be used as
a basis of reduction. As regards ratings, like the 50 percent
rating at issue in this case, which have been in effect less than
5 years, "[r]eexaminations disclosing improvement ... will warrant
reduction in rating." 38 C.F.R. 3.344(c) (2000).

In cases where 38 C.F.R. 3.344(a) is inapplicable, the United
States Court of Appeals for Veterans Claims has indicated that
consideration must be given to 38 C.F.R. 4.1 (requires each
disability be viewed in relation to its history); 38 C.F.R. 4.2
(requires examination reports to be interpreted in light of the
whole recorded history and requires consideration of each
disability from the point of view of the veteran working or seeking
work); 38 C.F.R. 4.10 (requires determination of the ability of the
affected part of the body to function under the ordinary conditions
of daily life, including employment); and 38 C.F.R. 4.13 (requires
the rating agency to assure itself, when any change in evaluation
is to be made, that there has been an actual change in the
condition, for better or worse, and not merely a difference in the
thoroughness of the examination or in use of descriptive terms).
Faust v. West, 13 Vet. App. 342, 350 (2000); Brown v. Brown, 5 Vet.
App. 413, 420-21 (1993).

16 -

As noted above, when evaluating a mental disorder, the rating
agency shall assign an evaluation based on all of the evidence of
record that bears on occupational and social impairment rather than
solely on the examiner's assessment of the level of disability at
the moment of the examination. 38 C.F.R. 4.126.

The Court further stated that it was VA's responsibility "in any
rating-reduction case to ascertain, based upon review of the entire
recorded history of the condition, whether the evidence reflects an
actual change in the disability and whether the examination reports
reflecting such change are based upon thorough examinations" and
that "not only must it be determined that an improvement in a
disability has actually occurred but also that that improvement
actually reflects an improvement in the veteran's ability to
function under the ordinary conditions of life and work." Brown, 5
Vet. App. at 421. The Court also has stated that the VA does not
err in considering nonmedical evidence in rating reduction cases.
Faust, 13 Vet. App. at 350.

When the evidence received by VA prior to May 1999 is taken into
Consideration as a whole, the Board finds that it does not show a
sustained improvement in the veteran's service-connected
psychiatric disability, as opposed to a temporary improvement based
on the results of the examination in December 1998. See 38 C.F.R.
4.126. Although the veteran's GAF score in December 1998 was 65,
which is reflective of only mild symptomatology, and the veteran's
symptoms were reported to be stable, it was noted that the veteran
had recently worked in a number of temporary jobs and had had
difficulty maintaining regular employment. This is verified by
other evidence of record, which indicates that the veteran had
trouble holding on to jobs after leaving his job at the United
States Postal Service.

The Board notes that there was other evidence which was more
supportive of the continued assignment of a 50 percent disability
rating. The veteran's GAF on VA examination in November 1997 was
only 50, in part because he had had to resign from his job with the
Postal Service due to a threatening outburst. The examiner
concluded in November 1997 that the veteran appeared to be doing
quite poorly. It

17 -

was noted in December 1997 that the veteran had had a long history
of recurrent bouts of depression and that he sometimes
decompensated to the point that he was almost nonfunctional.

In view of the above findings, the Board is of the opinion that the
medical evidence of record does not demonstrate improvement and is
insufficient to justify a reduction of the 50 percent disability
rating for his service-connected major depression with anxiety. In
particular, the Board has reviewed the veteran's employment
situation and notes that after the veteran left the USPS due to
outbursts of temper, he was unable to maintain employment at the
same job for more than a few months' time. Indeed, even the
examiner in December 1998 commented on the fact that the veteran
had difficulty maintaining employment due to his service- connected
depression. Accordingly, restoration of a 50 percent disability
rating for major depression with anxiety is warranted, effective
from August 1, 1999, the date of reduction.

2. Entitlement to an increased evaluation for major depression with
anxiety, currently evaluated as 50 percent disabling.

The Board must now determine whether a rating in excess of 50
percent is currently warranted for the veteran's service-connected
psychiatric disability. As discussed above, to warrant an
evaluation of 70 percent under the rating schedule, there needs to
be evidence of occupational and social impairment, with
deficiencies in most areas, such as work, family relations,
judgment, thinking or mood.

There clearly is evidence in the record of occupational and social
impairment. The veteran worked full time for the Postal Service for
approximately 15 years. He resigned from the Postal Service in 1997
to avoid being fired. He has had some difficulty maintaining
employment since he left the Postal Service, although he has been
able to find work. Dr. V.B. noted in July 2001 that the veteran
"has gone through 10 jobs since being terminated from the USPS
about 4 years ago."

- 18 -

It is clear that the veteran's service-connected major depression
and anxiety may affect the types of jobs he can perform. As an
example, the June 1998 vocational evaluation suggested jobs in
gardening or floral arranging, in part because of the veteran's
interest in that area but also because such jobs presumably
involved less stress than jobs with more public contact.

In short, there is some evidence that the veteran is capable of
performing employment, albeit with some limitations. There is other
evidence, in particular Dr. V.B.'s opinion, quoted above, to the
effect that the veteran's service.-connected psychiatric disability
renders him incapable of handling full time competitive employment.

With respect to the veteran's judgment and thinking, the Board
notes that his thought processes have always been described by
examiners as logical and relevant. Psychiatric evaluations do not
show any thought disorder, and the veteran's judgment has been
referred to as either fair or intact.

The veteran appears to get along well with his wife and family. His
wife testified at the personal hearing in May 2001 that the veteran
only liked to socialize with his family. He has more difficulty
relating to persons outside of his limited family circle, however.
Dr. V.B. specifically noted the veteran's difficulty relating to
others.

There is evidence on file of periods of impaired impulse control,
difficulty in adapting to stressful circumstances, and an inability
to establish and maintain effective relationships. The Board notes
references to suicidal ideation in early November 1997 and in the
veteran's May 2001 hearing testimony, although it was reported on
examination in December 1998 that there was no suicidal or
homicidal thoughts. In any event, there is no evidence that the
veteran has ever acted on his reported suicidal ideation. There is
no evidence of obsessive rituals that interfere with routine
activities; of problems with illogical, obscure or irrelevant
speech; of spatial disorientation; or of problems with personal
appearance or hygiene.

19 -

Although the veteran has had periodic bouts of depression, there is
no medical evidence to the effect that there is near continuous
depression which is severe enough to affect his ability to function
independently and effectively. Indeed, it was noted on examination
in November 1997 that he was able to function quite well between
outbursts and that his antidepressant medication had been fairly
helpful over the past few years. Additionally, he was noted to be
doing rather well symptomatically in September 1998; his mood was
described as neutral on evaluation in December 1998; his depression
was considered mild in April 1999; his medication adjustment
appeared to be keeping him stable in November and December 1999;
and Dr. V.B. referred to "some benefits from treatment". In
addition, the assigned GAF scores, which range from 50 to 65, are
generally indicative of moderate impairment.

After having carefully considered the matter, the Board is of the
opinion that the psychiatric symptomatology portrayed in the
evidence of record more nearly approximates that which would allow
for the assignment of a 70 percent disability rating. The veteran's
disability does not encompass a number of the symptoms referred to
the criteria for a 70 percent rating, such as spatial
disorientation and neglect of personal appearance and hygiene.
However, his symptoms, which include depression and irritability;
suicidal ideation; difficulty relating to other people; and
difficulty handling full time competitive employment, are congruent
with many those found in the criteria for a 70 percent rating.
Overall, the Board gets the sense that the veteran's disability
more closely approximates the 70 percent level of disability. A 70
percent rating will accordingly be assigned with the application of
38 C.F.R. 4.7 (2000).

The veteran's psychiatric symptomatology meets none of the
requirements for a 100 percent rating, which involve such
symptomatology as gross impairment in thought processes or
communication; persistent delusions or hallucinations; persistent
danger of hurting himself or others; and similar extremely severe
symptoms. The veteran does not appear to contend that such is the
case. He was recently (June 2001) described by his VA psychiatrist
as "coherent and relevant, with intact insight and judgment" and
with no suicidal intent.

- 20 -

In summary, based on the medical and other evidence of record and
for the reasons and based expressed above, the Board concludes that
the veteran's psychiatric symptomatology more nearly approximates
the criteria which call for a disability evaluation of 70 percent.
The claim for entitlement to an increased evaluation for major
depression with anxiety is accordingly granted to that extent.

ORDER

Entitlement to restoration of a 50 percent evaluation for major
depression with anxiety is granted, subject to the controlling
regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation of 70 percent for service-connected
major depression with anxiety is granted, subject to controlling
regulations applicable to the payment of monetary benefits.

REMAND

3. Entitlement to a total rating based on individual
unemployability due to service-connected disability.

As noted in the Introduction, the veteran filed a Notice of
Disagreement as to the issue of entitlement to a total rating based
on individual unemployability due to service-connected disability
at the time of his personal hearing at the offices of the Board in
Washington, D.C. in May 2001.

When there has been an initial RO adjudication of a claim and a
Notice of Disagreement as to its denial, the claimant is entitled
to a Statement of the Case. See Manlincon v. West, 12 Vet. App. 238
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995). Pursuant
to the provisions of 38 C.F.R. 19.9(a) (amended effective Oct. 8,
1997), "[i]f further evidence or clarification of the evidence or

- 21 -

correction of a procedural defect is essential for a proper
appellate decision," the Board is required to remand the case to
the agency of original jurisdiction for the necessary action.
Accordingly, if a claim has been placed in appellate status by the
filing of a Notice of Disagreement, the Board must remand the claim
to the RO for preparation of a statement of the case as to that
claim. See VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In this case, through no fault of the RO, no Statement of the Case
has yet been sent to the veteran on the issue of entitlement to a
total disability rating based on individual unemployability due to
service-connected disabilities. The issue must accordingly be
remanded to the RO for,the issuance of a Statement of the Case. 

Accordingly, the case is REMANDED to the RO for the following:

The RO must issue a Statement of the Case, containing all
applicable laws and regulations, on the issue of the veteran s
entitlement to a total rating based on individual unemployability.
The veteran should be advised his appeal rights and of the time
period in which to perfect his appeal.

The veteran has the right to submit additional evidence and
argument on the matter that the Board his remanded. Kutscherousky
v. West, 12 Vet. App. 369 (1999).

The RO is advised that where the remand orders of the Board or the
Court are not complied with, the Board errs as a matter of law when
it fails to ensure compliance, and further remand will be mandated.
Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and

- 22 -

Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Barry F. Bohan 
Member, Board of Veterans' Appeals

23 -



